I am unable to agree with the majority opinion in this case upon one point. In my opinion, it was prejudicial error to instruct the jury upon the vital issue in the case that if they were uncertain on this question it would be a failure of proof under the law and their verdict should be for that reason for the defendant. The sentence quoted in the majority opinion is at the conclusion of an instruction which, as stated, covered the important issue in the case. It does not give to the jury a correct measure of the burden of proof. No authority is cited in its support, and I doubt if any can be found. The appellant was entitled to have the issue submitted to the jury by an instruction which was a reasonably correct statement of the law. The instruction was not only erroneous but prejudicial. I therefore dissent. *Page 400